[1] It appearing to the court that proceedings were pending charging the petitioner, William Locke Paddon, with contempt of the orders of the trial court at the time the order herein sought to be reviewed was made; and it further appearing that the said William Locke Paddon is the real party in interest herein;
It is ordered that the petition for a writ of prohibition be denied upon the authority of Knoob v. Knoob, 192 Cal. 95 *Page 480 
[218 P. 568], Soderberg v. Soderberg, 63 Cal.App. 492
[219 P. 82], and Weeks v. Superior Court, 187 Cal. 620
[203 P. 93].
All the Justices concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on February 21, 1924, and an application by petitioners to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 31, 1924.
All the Justices concurred.